EXHIBIT 10.1


AMENDMENT NO. 1
 
TO
 
AGREEMENT AND PLAN OF MERGER
 
AMENDMENT NO. 1 (this “Amendment”), dated as of September 14, 2011, to Amended
and Restated Agreement and Plan of Merger (the “Agreement”), dated as of July
19, 2011, by and among Energy Transfer Partners, L.P., a Delaware limited
partnership (“ETP”), and Energy Transfer Equity, L.P., a Delaware limited
partnership (“ETE”).
 
R E C I T A L S
 
WHEREAS, ETE and ETP desire to amend certain provisions of the Agreement
pursuant to Section 10.1 thereof, as more particularly set forth in this
Amendment.
 
A G R E E M E N T S
 
NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Agreement and this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ETE and ETP hereby
agree as follows:
 
ARTICLE I
AMENDMENTS
 
1.1           Defined Terms; References.  Unless otherwise specifically defined
in this Amendment, each term used herein that is defined in the Agreement has
the meaning assigned to such term in the Agreement, and each reference to a
specific Section or Article shall refer to the particular Section or Article in
the Agreement.  Each reference to “hereof,” “hereunder,” “herein,” “hereby” and
each other similar reference contained in the Agreement shall refer, from and
after the date of this Amendment, to the Agreement as amended by this Amendment.
 
1.2           Amendment to Section 2.4.  Section 2.4 of the Agreement is hereby
amended and restated in its entirety as follows:
 
“Effect of Merger.  At the Effective Time, by virtue of the merger and without
any further action on the part of any member of CrossCountry Energy or ETP
Merger Sub or any further action by any party or other person, (i) (a) all of
the limited liability company interests in ETP Merger Sub (all of which are
owned by ETP) shall automatically be converted into and become all of the
limited liability company interests in the Surviving Entity, (b) ETP shall
automatically be deemed admitted to the Surviving Entity as the sole member in
respect of such limited liability company interests and (c) the Surviving Entity
shall continue without dissolution; and (ii) (a) all of the limited liability
company interests in CrossCountry Energy indirectly owned by Southern Union
through CCE Holdings immediately prior to the effective time (which constituted
all of the limited liability company interests in CrossCountry Energy at such
time) shall automatically be converted into the right to receive the Merger
Consideration and shall otherwise cease to be outstanding and (b) CCE Holdings
shall cease to be a member of CrossCountry Energy and the Surviving Entity.”
 
1.3           Amendment to Section 2.8.  Section 2.8 of the Agreement is hereby
amended and restated in its entirety as follows:
 
“Borrowing by ETP; Tax Treatment of Merger and Cash Consideration.  In
connection with the Sigma Merger, following the Panhandle Contribution and
immediately prior to the effective time of the Sigma Merger, PEPL Holdings shall
guarantee by collection (on a non recourse basis to Southern Union) a new and
separate borrowing by ETP that will be used by ETP exclusively to pay the Cash
Consideration (the “ETP Debt”).  ETP shall finance the amount of the Cash
Consideration pursuant to the ETP Debt.  The Parties intend that for United
States federal income tax purposes (i) the Merger shall be treated as a
contribution by Southern Union to ETP of the assets of CrossCountry Energy (and
the assets of the subsidiaries of CrossCountry Energy that are also treated as
disregarded entities of Southern Union) in exchange for the Cash Consideration
and Unit Consideration in a transaction consistent with the requirements of
Section 721(a) of the Code; (ii) the receipt by CCE Holdings of the Cash
Consideration shall be treated as a distribution to Southern Union by ETP under
Section 731 of the Code; (iii) the distribution of the Cash Consideration to CCE
Holdings shall be made first out of proceeds of the ETP Debt, and such portion
of the Cash Consideration shall qualify as a “debt-financed transfer” under
Section 1.707-5(b) of the Treasury Regulations promulgated under the Code (the
“Treasury Regulations”); and (iv) Southern Union’s share of the ETP Debt under
Sections 1.752-2 and 1.707-5(a)(2)(i) of the Treasury Regulations shall be the
entire amount of the ETP Debt.  The Parties agree to file all Tax Returns and
otherwise act at all times in a manner consistent with this intended treatment
of the Merger, the Cash Consideration and the ETP Debt, including disclosing the
distribution of the Cash Consideration in accordance with the requirements of
Section 1.707-3(c)(2) of the Treasury Regulations.”
 
1.4           Amendment to Section 2.10(c).  Section 2.10(c) of the Agreement is
hereby amended and restated in its entirety as follows:
 
“ETP Deliveries and Actions.  At the Closing, ETP and ETP Merger Sub will
execute and deliver, or cause to be executed and delivered, to Southern Union,
through its interest in CCE Holdings, each of the following documents, where the
execution or delivery of documents is contemplated, and will take or cause to be
taken the following actions, where the taking of actions is contemplated:
 
(i)        Cash Consideration.  The Cash Consideration by wire transfer of
immediately available funds to an account designated by Southern Union for the
benefit of CCE Holdings;
 
(ii)        Unit Consideration.  The Unit Consideration by issuance of a
certificate of common units to CCE Holdings; and
 
(iii)        Closing Certificate.  The certificate contemplated by Section
6.2(c).”
 
1.5           Amendment to Section 5.1.  Section 5.1 of the Agreement is hereby
amended by deleting the parentheticals in clauses (i), (ii) and (iii) of Section
5.1(a) and replacing each such parenthetical with “(as it exists after giving
effect to the First Amendment thereto, dated as of September 14, 2011)”.
 
1.6           Amendment to Section 5.9.  Section 5.9 of the Agreement is hereby
amended and restated in its entirety as follows:
 
“5.9            Joinder; Panhandle Contribution.
 
(a)       ETP shall cause ETP Merger Sub to execute and deliver to ETE a joinder
agreement in a form reasonably acceptable to ETE and ETP (a “Joinder Agreement”)
as soon as practicable after the date hereof.  Upon execution and delivery of
such Joinder Agreement, ETP Merger Sub shall become a Party under this Agreement
for all purposes.
 
(b)       Each of Southern Union, PEPL Holdings and CrossCountry Energy shall
execute and deliver to ETP and ETP Merger Sub a Joinder Agreement immediately
prior to the effective time of the Sigma Merger.  Upon execution and delivery of
such Joinder Agreements, Southern Union and CrossCountry Energy shall each
become a Party under this Agreement for all purposes and PEPL Holdings shall
become a Party under this Agreement solely for purposes of Section 2.8 hereof.
 
(c)       Immediately following the deliveries referred to in Section 5.9(b) but
immediately prior to the effective time of the Sigma Merger, Southern Union
shall cause the Panhandle Contribution to occur.”
 
1.7           Amendment to Section 6.2(b).  Section 6.2(b) of the Agreement is
hereby amended and restated in its entirety as follows:
 
“(b)           Performance.  ETP shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by ETP on or prior to the Closing Date.”
 
1.8           Amendment to Exhibit A.
 
(a)            The definition of “CCE Holdings” on Exhibit A of the Agreement is
hereby amended and restated in its entirety as follows:
 
““CCE Holdings” means CCE Holdings, LLC, a Delaware limited liability company
and an indirect, wholly owned Subsidiary of Southern Union.”
 
(b)            Exhibit A of the Agreement is hereby amended to include reference
to the following definitions in their appropriate alphabetical order:
 
““Panhandle” has the meaning given in the definition of “Panhandle Interests.”
 
““Panhandle Contribution” means the contribution by Southern Union of the
Panhandle Interests to CCE Acquisition and, immediately thereafter, the
contribution by CCE Acquisition of the Panhandle Interests to PEPL Holdings.”
 
 ““Panhandle Interests” means (i) a 99% limited partner interest in Panhandle
Eastern Pipe Line Company, LP, a Delaware limited partnership (“Panhandle”), and
(ii) a 100% membership interest in Southern Union Panhandle, LLC, a Delaware
limited liability company and a direct, wholly owned Subsidiary of Southern
Union, which in turn owns a 1% general partner interest in Panhandle.”
 
““PEPL Holdings” means PEPL Holdings, LLC, a Delaware limited liability company
and a wholly owned Subsidiary of CCE Acquisition.”
 
ARTICLE II
ACKNOWLEDGEMENT
 
2.1           Amendment to Sigma Merger Agreement.  ETP hereby acknowledges and
agrees that, for purposes of Section 6.3(f) of the Agreement, that certain
Amendment No. 1 to the Sigma Merger Agreement, dated of even date herewith,
shall not constitute an amendment, supplement, restatement or other modification
to the Sigma Merger Agreement in a manner adverse to ETP’s interest in the
acquisition of 50% of the equity interests of Citrus, or which would be
reasonably likely to prevent or materially delay the consummation of the
transactions contemplated by the Agreement.
 
ARTICLE III
MISCELLANEOUS
 
3.1           No Other Amendments; No Waiver of Rights.  Except as amended by
this Amendment, the Agreement shall remain unmodified and in full force and
effect.
 
3.2           Governing Law.  This Amendment shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.
 
3.3           Facsimiles; Counterparts.  This Amendment may be executed by
facsimile signatures by any Party and such signature shall be deemed binding for
all purposes hereof, without delivery of an original signature being thereafter
required.  This Amendment may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
 
 [Signature page follows]
 

US 1043881v.2
 NY\1848708.4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its respective duly authorized officers as of the date first above written.
 
ENERGY TRANSFER PARTNERS, L.P.
 
By:             Energy Transfer Partners GP, L.P.,
 its general partner
 
By:             Energy Transfer Partners, L.L.C.,
 its general partner
 
 
By:              ____________________________            
Name:         ____________________________     
Title:           ____________________________   
 
 
ENERGY TRANSFER EQUITY, L.P.


By:             LE GP, LLC,
 its general partner




By:             ____________________________ 
Name:        ____________________________      
Title:          ____________________________    







[Signature Page to Citrus Amendment No.1]
||
 
 

--------------------------------------------------------------------------------

 
